DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a None-Final Office Action submitted on April 29, 2022.

Terminal Disclaimer Accepted/Approved
The Electronic Terminal Disclaimer filed on April 29, 2022 disclaiming the terminal portion/s of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,953,887 B2 has been accepted. The terminal disclaimer has been recorded. 

Reason for Allowance


Claims 1-20 are allowable.

The following is an examiner’s statement of reasons for allowance:

As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 1, comprising limitations: calculate a probability of a value for at least one road surface parameter for each cell travelled by the plurality of vehicles based at least on road surface data received from the plurality of vehicles, wherein the central processing arrangement is arranged to calculate said probability by aggregating items of road surface data received from at least two different vehicles by weighting them together into different probabilities of different values for each at least one road surface parameter, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claim 11, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 11, comprising limitations: calculating a probability of a value for at least one road surface parameter for each cell travelled by the plurality of vehicles based at least on road surface data received from the plurality of vehicles, wherein said probability is calculated by aggregating items of road surface data received from at least two different vehicles by weighting them together into different probabilities of different values for each at least one road surface parameter, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claims 2-10 and 12-20 directly/indirectly depend from allowed claim 1 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

U.S. Publication No. 2014/0025292 A1 of Stahlin et al,  a system for monitoring the condition of a road surface travelled by a plurality of vehicles, each comprising at least one sensor, the system comprising a central processing arrangement arranged to: map at least a part of the road surface with a number of cells; receive road surface data for the cells, which road surface data is based on measurements made by the sensors as the plurality of vehicles travel on the road surface; and calculate a probability for at least one road surface parameter for each cell travelled by the plurality of vehicles based at least on road surface data received from the plurality of vehicles (See Figure 1 and Paragraphs 0020, 0078-0079, 0082, 0085, 0109, 0107, 0111-0112 and 0118).

U.S. Publication No. 2014/0303806 A1 of Bai et al, discloses method involves receiving vehicle crowd data e.g. vehicle-specific data, relating to a condition e.g. sporadic-type condition, sensed by participating vehicles in a geographic area e.g. metropolitan area, yielding received vehicle crowd data, where the condition includes pre-identified condition e.g. cruise-control engagement. The received vehicle crowd data and yielding filtered vehicle crowd data are filtered. Constructed information set is constructed using the filtered vehicle crowd data. The constructed information set is sent for delivery to user vehicles associated with the area including a speed of decay that is not linear [i.e. decreasing more quickly as time goes by without ameliorating] (See Abstract, Paragraphs 0005 and 0183).

U.S. Publication No. 2017/0241778 A1 of Hanatsuka et al, disclose a method for accurately predicting a road surface condition at a location within a predetermined range. To that end, the road surface conditions at the location within the predetermined range are predicted using road surface estimation decision values calculated using vehicular information, which is the information on the behavior of a vehicle W.sub.i during travel obtained by an on-board sensor mounted on the vehicle, or estimated road surface conditions estimated using the road surface estimation decision values. In doing so, the road surface condition at the location within the predetermined range is predicted based on the road surface estimation decision values calculated for the location within the predetermined range or the time-dependent changes in the estimated road surface conditions.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						May 04, 2022           Primary Examiner, Art Unit 2685